DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Notice of Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the 
prior art of record either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: the third liquid comprising an oxidant; and post-rinsing the via portion and the trench portion with a fourth liquid different from the third liquid.
The closest prior art of record, Koschinsky (US Pub no 2014/0349478 A1) teaches cleaning a via and a trench with an aqueous solution of hydrogen fluoride, an aqueous solution including hydrogen fluoride and an oxidation inhibitor and/or an EKC cleaning chemistry but fails to teach the third liquid comprising an oxidant and post-rinsing the via portion and the trench portion with a fourth liquid different from the third liquid.
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either singularly or in combination, does not disclose or suggest the combination of limitations of claim 8 including: applying a cleaning solution to the first via opening and the second via opening for no more than about two seconds; and applying a rinsing liquid to the first via opening and the second via opening for less than about twelve seconds.
The closest prior art of record, Li (US Pub no. 2018/0350634 A1) fails to teach  applying a cleaning solution to the first via opening and the second via opening for no more than about two seconds; and applying a rinsing liquid to the first via opening and the second via opening for less than about twelve seconds.

Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the  prior art of record either singularly or in combination, does not disclose or suggest the combination of limitations of claim 8 including: a recess within the first conductive element exposed by the first via opening, wherein the recess has a first depth no larger than 1 nm; and a third via opening extending through the low-k dielectric layer, wherein the third via opening exposes a second conductive element within the substrate, the second conductive element being electrically connected to an active device.
The closest prior art of record, Li (US Pub no. 2018/0350634 A1) fails to teach a recess within the first conductive element exposed by the first via opening, wherein the recess has a first depth no larger than 1 nm; and a third via opening extending through .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813